Citation Nr: 1217992	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In December 2011, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  In a letter dated in February 2012, the Board wrote to the Veteran and notified him of the receipt of the VHA opinion and return of the case to the Board for further appellate proceedings.  The Veteran was given 60 days to submit additional argument and/or evidence in support of his claim.  The Veteran responded in March 2012 stating that he received treatment for his lung condition from Dr. W.G. in 2009 and 2010 as well as from Dr. R.B. from February 2011 to May 2011 and requested that these records be obtained.  He provided signed authorizations to allow VA to obtain these records on behalf.  He also asked that the case be remanded to agency of original jurisdiction (AOJ) for review of any newly submitted evidence.   

Inasmuch as the Veteran has identified potential releveant outstanding treatment records, remand is required to assist him in the development of his claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain medical records from Dr. W.G. dated from 2009 and 2010 as well as from Dr. R.B. from February 2011 to May 2011 pertaining to the Veteran's pulmonary disorder.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


